POPOVICH, J.,
dissenting:
I would quash the appeal as being interlocutory, as made mention of by the Majority at page 203 of its opinion, since the appellants can secure relief by filing suit with regard to the escrow fund established by the trial court below. Thus, I see no need, as the Majority finds it necessary to do, to discuss the merits of the denial of the intervention petition any further. Accordingly, finding that the trial court was correct in denying the appellants’ request to intervene since its recourse is not limited at this stage of the case to the appellate route only, but they can seek redress by taking legal action against the escrow fund established below, I cannot join in the Majority’s opinion as written.